DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed October 12, 2021, are acknowledged and have been fully considered.  Claims 1, 3-11, 13-15 and 29-33 are pending and currently under consideration.  Claims 1, 3-9 and 14 have been amended; new claims 29-33 have been added; claims 2 and 12 have been cancelled; and claims 16-28 were previously cancelled.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Final

Status of Withdrawn Claim Previous Objections & Previous Rejections
The objections to claim 1 (at par. 1-2 of the 07/09/2021 Office action) is withdrawn in light of applicant’s 10/12/2021 amendments.  
The rejection of claim 14 under 35 U.S.C. § 112 (a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for not being enabling (at par. 3-16 of the 07/09/2021 Office action), is withdrawn in light of applicant’s 10/12/2021 amendments.  Applicant’s 10/12/2021 remarks at p. 8, par. 2-3, are acknowledged.
The rejections of claims 10-11 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (items A. and B. at par. 17-16 of the 07/09/2021 Office action), is withdrawn in light of applicant’s 10/12/2021 amendment.  Applicant’s 10/12/2021 remarks at p. 8, par. 4-5, are acknowledged.
The rejection of claims 1-10 and 12-15 under 35 U.S.C. § 103 (a) over DILLS (EP 0 055 109 A2), in view of GAFFAR (US 4,143,126) (at par. 19-32 of the 07/09/2021 Office action) is maintained in modified form, in light of applicant’s 10/12/2021 amendments, which cancel claims 2 and 12, and add claims 29 and 31-33.


Claim Rejections – pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Modified Claim Rejections – pre-AIA  35 USC § 103 – Necessitated by Amendments
Claims 1, 3-10, 13-15, 29 and 31-33 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over DILLS (EP 0 055 109 A2, Publ. June 30, 1982; on 02/19/2021 IDS; hereinafter, “Dills”), as evidenced by GAFFAR (US 4,143,126, Issued Mar. 6, 1979; on 02/19/2021 IDS; hereinafter, “Gaffar”).
Dills is directed to an anticaries composition:
Anticaries composition.
A composition for reducing the incidence and severity of human dental caries is disclosed.  The composition comprises fluoride ion {such as that of sodium fluoride, lithium fluoride, hydrogen fluoride, stannous fluoride, rubidium fluoride, zirconium tetrafluoride or sodium fluorophosphate) and a nonmetabolizable analogue of a cariogenic carbohydrate {such as a nonmetabolizable analogue of glucose, fructose, 
Dills, title & abstract.  In this regard, Dills discloses an exemplary composition for a dentifrice:
The following are examples of oral care product formulations which may be used to place the combination of fluoride ion and the cariogen analogue in contact with human dental plaque.  It will be understood that these formulations may be produced using standard methods, standard machinery and standard manufacturing techniques:
Dentifrice
Dicalcium phosphate			45	%
Glycerine				  8	%
Detergent				10	%
Whitener				  1	%
Flavor including sweetener		  1	%
Thickener and emulsifiers		17	%
Sodium Fluoride			1.5	%
2-deoxy-D-glucose			.8	%
Water					q.s.____
					100	%
(Dills, p. 9, par. 2).  
Regarding independent claim 1 and the requirements:
1.	([...])  A method of inhibiting microbial biofilm formation and/or degrading a microbial biofilm in the oral cavity of a subject comprising administering to the subject an oral care composition comprising a deoxy sugar antimetabolite with no additional antibacterial agent and an orally acceptable carrier, wherein the deoxy sugar antimetabolite is present in the composition at a concentration of from 0.005% to 0.7 % based on the total weight of the composition, wherein bacteria is decreased by less than 5% and biofilm is inhibited by at least 25%, and wherein the deoxy sugar antimetabolite is a compound of formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


R1 is H, OH, CH3, NH2 or halogen;
R2 is H, OH, CH3, NH2 or halogen;
R3 is H, OH, CH3, NH2 or halogen;
R4 is H, OH, NH2 or halogen; and
at least three of R1, R2, R3 and R4 is OH, with the proviso that the deoxy sugar antimetabolite is not 2-deoxy-D-glucose or 2-amino-2-deoxy-D-glucose.
Dills clearly teaches a composition (Dills, p. 9, par. 2), which contains:
0.8 % 2-deoxy-D-glucose, which reltes to a “deoxy sugar metabolite” of the instant claims; and
other ingredients including:
dicalcium phosphate, which is an abrasive of par. [0073] of the instant published application, US 2020/0289393 A1, thereby meeting the condition of claim 1 for “no additional antibacterial agent,” 
glycerine, which is a humectant, thereby meeting the condition of claim 1 that the composition contains “no additional antibacterial agent” (See Gaffar, col. 1, ln. 55-57, as evidence that glycerine is a dental humectant),
detergent (Dills, p. 9, par. 2), which is disclosed by Dills as an optional component (Dills, p. 8, par. 1), and therefore, to the extent that a “detergent,” as listed in Dills’ exemplary embodiment encompasses antibacterial agents such as CPC (cetylpyridinium chloride) (which is noted at par. [0111] of the instant published application as “a potent antibacterial agent”), a “detergent” may be excluded from Dills’ exemplary embodiment as an optional ingredient, thereby meeting the condition of claim 1 for “no additional antibacterial agent,”
whitener (Dills, p. 9, par. 2), which is “a whitening agent,” which is a “whitening agent” of par. [0015] of the instant published application, thereby meeting the condition of claim 1 for “no additional antibacterial agent,”
“flavor including sweetener” (Dills, p. 9, par. 2), which encompasses “a flavoring agent,” and “a sweetening agent,” of par. [0015] of the instant published application, thereby meeting the condition of claim 1 for “no additional antibacterial agent,” and
sodium fluoride (Dills, p. 9, par. 2), which encompasses a “fluoride salt,” of par. [0079] of the instant published application, thereby meeting the condition of claim 1 for “no additional antibacterial agent,”
which meet the requirement of claim 1 for “an orally acceptable carrier”;
wherein “oral care product formulations which may be used to place the combination of fluoride ion and the cariogen analogue in contact with human dental plaque” (Dills, p. 9, par. 2), thereby meeting the active step requirement of claim 1 for “administering to the subject an oral care composition comprising a deoxy sugar antimetabolite with no additional antibacterial agent and an orally acceptable carrier.” 
In this regard, it is noted: 
(i) to the extent Dills teaches suitable cariogen analogues, inter alia, 2-fluoro-2-deoxy-D-glucose (Dills, p. 7, par. 1), which is:
“2-fluoro-2-deoxy-D-glucose” of claims 10, 29 and 31,
a compound of formula (I) of claims 1 and 3-4, wherein R1 is a “halogen” (“F”),” R2 is “OH,” R3 is “OH,” and R4 is “OH,” wherein “at least three of R1, R2, R3 and R4 is OH, with the proviso that the deoxy sugar antimetabolite is not 2-deoxy-D-glucose or 2-amino-2-deoxy-D-glucose,” and
a compound of formula (II) of claims 5-9, wherein R1 is “F,” R2 is “OH,” R3 is “OH,” and R4 is “OH,” wherein “at least three of R1, R2, R3 and R4 is OH, with the proviso that the deoxy sugar antimetabolite is not 2-deoxy-D-glucose or 2-amino-2-deoxy-D-glucose,”
Dills DOES NOT EXPRESSLY TEACH an exemplary embodiment containing 2-fluoro-2-deoxy-D-glucose as the cariogen anaglogue and not 2-deoxy-D-glucose;
(ii) although Dills teaches “[t]he individual components of the combination, i.e., fluoride ion and the cariogen analogue, may be present in a wide range of concentrations which would not be deleterious to a human receiving said combination,” wherein “[t]he preferred concentration ranges for these components are as follows: [...]; cariogen analogue, 10 mmolar to 100 mmolar” (Dills, p. 9, par. 1), whereby amounts of cariogen analogue, e.g., 2-fluoro-2-deoxy-D-glucose, ranges from “10 mmolar to 100 mmolar” (Dills, p. 9, par. 1) corresponds to 0.18 wt.% to 1.82 wt.% (assuming a composition, i.e., "comp." density of 1 g/L):
0.18 wt.% (i.e., 10mM2FDG=[{10 mmol2DG }/{1 Lcomp.}] x [{1 mol2FDG}/{1•103mmol2FDG}] x [{182.15 g2FDG}/{1 mol2FDG}] [{1 Lcomp.}/{1 10•3 gcomp.} x 100 wt.%] = 0.18 wt.%) TO
1.82 wt.% (i.e., 100mM2FDG=[{100 mmol2FDG }/{1 Lcomp.}] x [{1 mol2DG}/{1•103mmol2FDG}] x [{182.15 g2FDG}/{1 mol2FDG}] [{1 Lcomp.}/{1 10•3 gcomp.} x 100 wt.%] = 1.64 wt.%),
Dills DOES NOT EXPRESSLY TEACH an exemplary embodiment thereof in order to meet the requirements of claims 1 and 32-33 for: 
“wherein the deoxy sugar antimetabolite is present in the composition at a concentration of from 0.005% to 0.7 % based on the total weight of the composition”
32.	([...]) The method of claim 1, wherein the deoxy sugar antimetabolite is present in the composition at a concentration of from 0.005% to 0.5 % based on the total weight of the composition.
33.	([...]) The method of claim 1, wherein the deoxy sugar antimetabolite is present in the composition at a concentration of from 0.008% to 0.3 % based on the total weight of the composition.
(iii) to the extent that a detergent is an additional “antibacterial agent,” Dills DOES NOT EXPRESSLY TEACH the requirement of claim 1 for “no additional antibacterial agent.”
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
Regarding (i), (ii) and (iii), it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to rearrange the disclosed above cited components of Dills exemplary composition (Dills, p. 9, par. 2) per Dills broader disclosure in order to:
(i) substitute 2-fluoro-2-deoxy-D-glucose for 2-deoxy-D-glucose as the cariogen analogue (Dills, p. 7, par. 1) in Dills exemplary embodiment (Dills, p. 9, par. 2) since Dills categorically discloses 2-deoxy-D-glucose and 2-fluoro-2-deoxy-D-glucose as cariogen analogues (Dills, p. 7, par. 1) for Dills’ anticaries composition (Dills, abstract) (regarding equivalents known for the same purpose, MPEP § 2144.06 (II) states: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious” (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982));
(ii) formulate with amounts of cariogen analogue, e.g., 2-fluoro-2-deoxy-D-glucose (Dills, p. 7, par. 1), ranging from “10 mmolar to 100 mmolar” (Dills, p. 9, par. 1) corresponds to 0.18 wt.% to 1.82 wt.% (assuming a composition, i.e., “comp.” density of 1 g/L) (see MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed numerical ranges); AND
(iii) formulate Dills exemplary composition (Dills, p. 9, par. 2) to contain no detergent since Dills teaches detergent as an optional component (Dills, p. 8, par. 1).
Therefore, Dills render (i), (ii), (iii), as noted above, abvious.
Regarding claims 1 and 13-15 and the requirements:
“wherein bacteria is decreased by less than 5% and biofilm is inhibited by at least 25%” (claim 1)
[...]
13.	([...])  The method of claim 1, wherein the biofilm efficiency is at least 1000%.
14.	([...])  The method according to claim 1, wherein the method comprises treats a disease condition of the oral cavity by inhibiting microbial biofilm formation and/or degrading a microbial biofilm in the oral cavity which is selected from the group consisting of dental plaque, tooth decay, periodontal disease and gingivitis.
15.	([...])  The method according to claim 1, wherein the biofilm is formed from one or more species of bacteria selected from Actinomyces viscosus, Actinomyces naeslundii, Lactobacillus casei, Streptococcus oralis, Fusobacterium nucleatum and Veillonella parvula, and Porphyromonas gingivalis.
it is noted that MPEP § 2112.01 states: “where the claimed and prior art products are identical or substantially identical in structure of composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP § 2112.01.  It is further noted that, regarding the use of the “wherein” clauses in claims 1 and 13-15, MPEP § 2111.04 states that claim scope is not limited by claim language (e.g., “wherein” and “whereby” clauses) that suggests or makes optional, but does not require steps to be performed.  A “whereby clause [and by extension, a ‘wherein’ clause] in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since it would have been obvious for the artisan of ordinary skill to follow the teachings of Dills for “oral care product formulations which may be used to place the combination of fluoride ion and the cariogen analogue in contact with human dental plaque” (Dills, p. 9, par. 2), the prior art teaches the method of the instant claims, which absent evidence to the contrary, would result in the effects recited by claims 1 and 13-15.  The burden of proof is upon the Applicants to show a distinction between the claimed method and the method of the prior art.
Thus, Dills renders claims 1, 3-10, 13-15, 29 and 31-33 obvious.
Maintained Claim Rejections – pre-AIA  35 USC § 103 – Necessitated by Amendments
Claim 11 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over DILLS (EP 0 055 109 A2, Publ. June 30, 1982; on 02/19/2021 IDS; hereinafter, “Dills”), as evidenced by GAFFAR (US 4,143,126, Issued Mar. 6, 1979; on 02/19/2021 IDS; hereinafter, “Gaffar”), as applied to Claims 1, 3-10, 13-15, 29 and 31-33, above, and further in view of PRAKASH (US 2009/0053378 A1, Publ. Feb. 26, 2009; hereinafter, “Prakash”).
The teachings of Dills, as set forth above are hereby incorporated.  Although Dills teaches a composition with sweetner (Dills, p. 9, par. 2), Dills does not teach a particular sweeter such as mannosamine, which is also known as “2-amino-2-deoxy-D-mannosamine” (par. [0059] of the instant published application, US 2020/0289393 A1) as required by claim 11 since the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Prakash, for instance, is directed to sweetener compositions having enhanced sweetness and improved temporal and/or flavor profiles (Prakash, title & abstract) suitable for compositions such as toothpaste (Prakash, par. [0869]).  In this regard, Prakash discloses numerous sweeteners (Prakash, par. [0031]-[0032]), inter alia, mannosamine (Prakash, par. [0032]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to take Dills composition (Dills, p. 9, par. 2) and incorporate mannosamine as taught by Prakash (Prakash, par. [0032]).  One would have been motivated to do so with a reasonable expectation of success since Dills teaches the incorporation of sweeteners (Dills, p. 9, par. 2), whereby the incorporation of a sweetener suitable for toothpaste (Prakash, par. [0869]), such as mannosamine (Prakash, par. [0032]), amounts to no more than combining prior art elements according to known methods to yield predictable results.  See MPEP § 2144.07 stating that the selection of a known material based on its suitability for its intended use is prima facie obvious, which cites Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”
Thus, the prior art renders claim 11 obvious.
New Claim Rejections – pre-AIA  35 USC § 103 – Necessitated by Amendments
Claim 30 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over DILLS (EP 0 055 109 A2, Publ. June 30, 1982; on 02/19/2021 IDS; hereinafter, “Dills”), as evidenced by GAFFAR (US 4,143,126, Issued Mar. 6, 1979; on 02/19/2021 IDS; hereinafter, “Gaffar”), as applied to Claims 1, 3-10, 13-15, 29 and 31-33, above, and in view of DASHPER (Dashper, S.G., & Reynolds, E.C., Characterization of Transmembrane Movement of Glucose and Glucose Analogs in Streptococcus mutans Ingbritt, J. Bacteriol. (1990) pp. 556-563; on 02/19/2021 IDS; hereinafter, “Dashper”) and TONER (US 2007/0042339 A1, Publ. Feb. 22, 2007; on 02/19/2021 IDS; hereinafter, “Toner”).
The teachings of Dills, as set forth above, are hereby incorporated.  Dills teaches an anticaries composition containing “a nonmetabolizable analogue of a cariogenic carbohydrate” (Dills, title & abstract), whereby "the use of a combination of fluoride ion and a cariogen analogue, the fluoride constituent being present at a concentration which is noninjurious to a human hos[t], will effectively inhibit the cariogen induced acid production of human dental plaque bacteria thereby reducing the incidence of and severity of human dental caries" (Dills, p. 3, par. 1), wherein dental plaque bacterial species include Streptocossus mutans (Dills, p. 8, par. 1).  In this regard, Dills discloses suitable cariogen analogues:
Many cariogen analogues are known and may be used in the practice of the invention. These include, for example, aminated, alkylated, alkoxylated, halogenated, phosphorylated, sulfated, esterified, deoxy and sulfur derivatives of the respective cariogens, and may also·include polyderivitized cariogett analogues.  Specific examples of such cariogen analogues are 5-thio-D-glucose, 2-deoxy-D-glucose, 2-chloro-2-deoxy-D-glucose, 2-fluoro-2-deoxy-D-glucose, 2-0-methyl-D-glucose, 3-0-methyl-D-glucose, 4-0-methyl-D-glucose, 1-0-methyl-D-glucose, glucose-2-phosphate, 1,5-anhydroglucitol, D-glucosamine, N-acetyl-D-glucosamine, 6-chloro-6-deoxy-D-fructose, α-D-2-deoxyglucopyranosyl-β-D-fructofuranose, α-D-2-phospho-2-deoxyglucopyranosyl-β-D-fructofuranose and the like.  This list is exemplary only, and other such analogues will be familiar to those skilled in the art.  In addition, mixtures of the cariogen analogues may also be used.  The free base forms of cariogen analogues which are basic in nature, e.g. glucosamine, are considered equivalent to their pharmaceutically acceptable salt forms for purposes of the invention.  Examples of pharmaceutically acceptable acids useful for preparing such salts are hydrochloric, hydrofluoric, sulfuric, phosphoric, acetic, fumaric, citric, maleic, benzoic, malic and the like. The cariogen analogues preferred for purposes of the present invention are 2-deoxy-D-glucose and glucosamine.
(Dills, p. 7, par. 1).  In this regard, it is noted that Dills defines a “cariogen analogue” as a “nonmetabolizable analogue of a cariogenic carbohydrate.”  Dills, p. 2, ln. 9-14.  Although Dills teaches “other such [cariogen] analogues will be familiar to those skilled in the art” (Dills, p. 7, par. 1), Dills DOES NOT EXPRESSLY TEACH 6-deoxy-D-glucose as required by claim 30, since it is well within the purview of the ordinarily skilled artisan to incorporate a suitable cariogen analogue into Dills’ composition.
For instance, Dashper teaches characterization of transmembrane movement of glucose and glucose analogs in Streptococcus mutans Ingbritt (Dashper, title & abstract), and notes that “[t]he oral bacterium Streptococcus mutans and dietary sugar have been implicated in the development of dental caries” (Dashper, p. 556, par. 1).  Dashper notes 6-deoxyglucose in studies of transport of a “nonmetabolizable glucose analog” (Dashper, p. 556, par. 3), while “2-deoxyglucose” is also noted among “nonmetabolizable sugar analogs” (Dashper, p. 559, par. 1).  It is noted that 6-deoxyglucose, which is disclosed by Dashper as a “nonmetabolizable glucose analog” (Dashper, p. 556, par. 3), is:
“6-deoxy-D-glucose” of claim 30, and
the elected species of “a deoxy sugar antimetabolite” of claim 1,
while 2-deoxyglucose is 2-deoxy-D-glucose, Dills’ preferred cariogen analogue (Dills, p. 7, par. 1), and is also noted by Dashper among “nonmetabolizable sugar analogs” (Dashper, p. 559, par. 1).  With further regard to 6-deoxyglucose and 2-deoxyglucose as nonmetabolizable glucose or sugar analogs, see also, Toner teaching preservation of biomaterial with transported preservation agents (Toner, title & abstract), which “pertains to using non-metabolizable bio-preservation agents that are able to move into a biomaterial (e.g., a cell) using at least one transporter (e.g., a glucose transporter) and maintain the biomaterial in a preserved state,” wherein “[o]ne non-limiting example of a non-metabolizable bio-preservation agent, is a non-metabolizable carbohydrate,” inter alia, “non-metabolizable analogues of D-glucose” (Toner, par. [0013]), wherein “[n]on-metabolizable D-glucose ananolgues” include “2-deoxy-glucose (2DG)” and “6-deoxy-glucose (6DG)” (Toner, par. [0016]).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate 6-deoxyglucose as a substitute for 2-deoxyglucose in Dills exemplary dentifrice composition (Dills, p. 9, par. 2) per Dashper and Toner.  One would have been motivated to do so with a reasonable expectation of success because Dashper and Toner teach an overlapping set of compounds, namely 6-deoxyglucose and 2-deoxyglucose as categorically equivalent nonmetabolizable glucose or sugar analogs (Dashper, p. 556, par. 3 & p. 559, par. 1; Toner, par. [0016]), while Dills and Dashper are concnerned with caries-causing oral bacteria, such as Streptococcus mutans (Dills, p. 8, par. 1; Dashper, p. 556, par. 1).  Therefore, it would be obvious to incorporate 6-deoxyglucose as a suitable “cariogen analogue” (Dills, p. 7, par. 1), which is a “nonmetabolizable analogue of a cariogenic carbohydrate” (Dills, p. 2, ln. 9-14) in Dills' dentifrice composition since Dills teaches a nonlimiting list of suitable “cariogen analogues,” which may include further deoxyglucose derivatives, e.g., 6-deoxyglucose (Dashper, p. 556, par. 3; Toner, par. [0016]).  Regarding equivalents known for the same purpose, MPEP § 2144.06 (II) states: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”  It is further noted that 6-deoxyglucose and 2-deoxyglucose are homologs, which are considered patentably indistinct.  MPEP § 2144.09(II) states: “[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties, In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious)” (MPEP § 2144.09).
Thus, the prior art renders claim 30 obvious.
Response to Arguments
Applicant’s arguments, filed on October 12, 2021 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.
Applicant notes the obviousness rejection of record (Remarks, p. 8, par. 6) and argues “the method is an element of the claim, which must be taken into account,” namely “[t]he method of inhibiting microbial biofilm formation and/or degrading a microbial biofilm in the oral cavity using the particular oral care composition recited in claim 1 is neither disclosed nor suggested by Dills” (Remarks, p. 8, par. 7, cont. on p. 9).  Further in this regard, applicant argues:
To emphasize this difference between the claimed method and Dills' method, claim 1 is amended to specify that bacteria is decreased by less than 5% and biofilm is inhibited by at least 25%. Regarding this limitation, the Examiner argues that "MPEP 2111.04 states that claim scope is not limited by claim language (e.g., "wherein" and "whereby" clauses) that suggests or makes optional, but does not require steps to be performed. Non-Final Office Action, page 11. Applicants respectfully disagree. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See MPEP 2111.04. Here, the limitation "bacteria is decreased by less than 5% and biofilm is inhibited by at least 25%" is not optional but instead clearly distinguish the claimed method from the Dills' method. This limitation is not compatible with the purpose of using Dill's composition (reducing the incidence of and severity of human dental caries). The Examiner has not provided any articulated reasoning why it would be obvious to modify Dill's composition by reducing the amount of deoxy sugar antimetabolites in Dill's composition to the extent that bacteria is decreased by less than 5 % for the purpose of reducing the ind den cc of and severity of hmmm dental caries.[Remarks, p. 11, par. 1, cont. on p. 12]
Remarks, p. 11, par. 1, cont. on p. 12.
In response: Dills’ “oral care product formulations which may be used to place the combination of fluoride ion and the cariogen analogue in contact with human dental plaque” (Dills, p. 9, par. 2), thereby meeting the active step requirement of claim 1 for “administering to the subject an oral care composition comprising a deoxy sugar antimetabolite with no additional antibacterial agent and an orally acceptable carrier.” Regarding the requirement of claim 1 for “wherein bacteria is decreased by less than 5% and biofilm is inhibited by at least 25%,” it is noted that MPEP § 2112.01 states: “where the claimed and prior art products are identical or substantially identical in structure of composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP § 2112.01.  It is further noted that, regarding the use of the “wherein” clauses in claim 1, MPEP § 2111.04 states that claim scope is not limited by claim language (e.g., “wherein” and “whereby” clauses) that suggests or makes optional, but does not require steps to be performed.  A “whereby clause [and by extension, a ‘wherein’ clause] in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since it would have been obvious for the artisan of ordinary skill to follow the teachings of Dills for “oral care product formulations which may be used to place the combination of fluoride ion and the cariogen analogue in contact with human dental plaque” (Dills, p. 9, par. 2), the prior art teaches the method of the instant claims, which absent evidence to the contrary, would result in the effects recited by claim 1.  
Applicant also argues:
Instead of providing any articulated explanation as to why the claimed method would be obvious over Dills as evidenced by Gaffar, the Examiner cites MPEP 2112.01 stating "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established". Non-Final Office Action, page 11. However, in the present case, the claims are not rejected as being anticipated by Dills but instead rejected as being obvious over Dills as evidenced by Gaffar. Dills is different from the instant claims not only because Dills does not disclose or teach a method of a method of inhibiting microbial biofilm formation and/or degrading a microbial biofilm in the oral cavity but also because Dills does not disclose or teach an oral care composition comprising a deoxy sugar antimetabolite in an amount of 0.005-0.7% with no additional antibacterial agent and an orally acceptable carrier as recited in claim 1. Dill's exemplary formulations contain 0.8% 2-deoxy-D-glucose.  However, the amount (0.8%) of 2-deoxy-D-glucose in the formulations does not fall within the claimed range. Dills discloses two broad molar ranges (10-500 mmolar and 10-100 mmolar) of cariogen analogue components (page 9). However, Dills does not disclose any weight % range of cariogen analog components. Such broad molar ranges, without blazemarks or suggestions, does not render narrow weight percent ranges (0.005%-0.7% recited in claim 1, 0.005%-0.5% recited in in claim 3, or 0.008%-0.3% recited in claim 32) obvious.[Remarks, p. 9, par. 1]
Obviousness cannot be predicated on what is not known at the time an invention is made, even if the inherency of a certain feature is later established. In re Rijckaert, 9 F.2d 1531, 28 USPQ2d 1955 (Fed. Cir. 1993). See M.P.E.P 2141.02. Moreover, obviousness determinations of apparatus ( or composition) and method claims are different. An apparatus that is "capable of' performing certain functions may be anticipated by or made obvious by the prior art, whereas a method claim requires a person of ordinary skill to be motivated to operate the apparatus in a manner that would satisfy a limitation. ParkerVision Inc. v. Qualcomm, Nos. 17-2012, 2013, 2014, 2074 (Fed. Cir. Sept. 13, 2018). In ParkerVision, the case is directed to the "upconversion" of low frequency electromagnetic signals to higher-frequency signals generally related to telecommunications devices, such as cellular phones. The patent includes both apparatus and method claims. The Federal Circuit affirmed the Board's unpatentability determinations as to the apparatus claims but affirmed the Board's determination that method claims were not proven unpatentable. As for the method claims, the Federal Circuit stated that:
Qualcomm failed to put forth any argument or evidence in its petitions as to whether Nozawa's device, even if capable of doing so, actually would output a periodic signal with a plurality of integer-multiple harmonics, or why a person of ordinary skill in the art would have been motivated to use the particular inputs that would result in such an output, choosing to broach that subject for the first time in its reply briefs. We therefore affirm the Board's determination that claims 25, 26, 363-66, 368, 369, and 373 were not proven unpatentable. ParkerVision, 903 F.3d at 1363.
Likewise, in this case, the mere fact that Dill discloses anticaries compositions comprising fluoride ion and a nonmetabolizable analogue of a cariogenic carbohydrate and Dill discloses broad molar ranges (10-500 mmolar and 10-100 mmolar) of nonmetabolizable analogues does not suggest or make obvious the use of the narrowly claimed weight % ranges (0.005%-0.7% recited in claim 1, 0.005%-0.5% recited in in claim 3, or 0.008%-0.3% recited in claim 32) of deoxy sugar antimetabolite for the specific purpose of inhibiting microbial biofilm formation and/or degrading a microbial biofilm in the oral cavity of a subject.[Remarks, p. 9, par. 1, cont. on p. 10]
Where, as here, a particular parameter (here a particular amount of deoxy sugar antimetabolite) provides an effect which is different in kind and not merely in degree from the results of the prior art, the parameter is not recognized as "result-effective," thus its optimization cannot be considered obvious. See, In re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012) (citing In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). As discussed in paragraph [0005] of the present application, the use of antibacterial agents to reduce bacteria in the oral cavity can result in the reduction of wanted bacteria and disrupt the attainment of a healthy microflora.  Moreover, showings of antibacterial effects are not necessarily correlative for the reduction or inhibition of biofilm formation which is especially useful for those patients suffering from gingivitis or periodontitis. Thus, the purpose of the present invention is to provide effective and efficient inhibitors of biofilm formation which can also maintain healthy microflora. As shown in Examples in the present application, a low amount (0.01 % ) of 6-deoxy-D-glucose and 2-fluoro-2-deoxy-D-glucose cause 1.54% or 0% bacterial reduction but show a high biofilm inhibition.  Thus, a low amount of 6-deoxy-D-glucose and 2-fluoro-2-deoxy--D--glucose are effective and efficient inhibitors of biofilm formation and can also maintain healthy microflora, i.e., have a high biofilm inhibition efficacy (1644.81 and>>> 1000). In contrast, Dills relates to a method of reducing the incidence of and severity of human dental caries. The purpose of using deoxy sugar antimetabolites in Dills' method is completely different from that of the present invention. One of skill in the art would not be motivated to reduce the amount of deoxy sugar antimetabolites in Dill's composition to the claimed amount (0.005%-0.7% recited in claim 1, 0.005%-0.5% recited in in claim 3, or 0.008%-0.3% recited in claim 32) for the purpose of reducing the incidence of and severity of human dental caries. Since the claimed amount of deoxy sugar antimetabolite provides an effect ((i.e., provision of effective and efficient inhibitors of biofilm formation without showing high bacteria] reduction) which is different in kind and not merely in degree from the results of the prior art, the parameter is not recognized as "result-effective," thus its optimization cannot be considered obvious.[Remarks, p. 10, par. 1, cont. on p. 11]
Remarks, p. 9, par. 1 to p. 10, par. 1, cont. on p. 11.
In response: although Dills teaches “[t]he individual components of the combination, i.e., fluoride ion and the cariogen analogue, may be present in a wide range of concentrations which would not be deleterious to a human receiving said combination,” wherein “[t]he preferred concentration ranges for these components are as follows: [...]; cariogen analogue, 10 mmolar to 100 mmolar” (Dills, p. 9, par. 1), whereby amounts of cariogen analogue, e.g., 2-fluoro-2-deoxy-D-glucose, ranges from “10 mmolar to 100 mmolar” (Dills, p. 9, par. 1) corresponds to 0.18 wt.% to 1.82 wt.% (assuming a composition, i.e., "comp." density of 1 g/L):
0.18 wt.% (i.e., 10mM2FDG=[{10 mmol2DG }/{1 Lcomp.}] x [{1 mol2FDG}/{1•103mmol2FDG}] x [{182.15 g2FDG}/{1 mol2FDG}] [{1 Lcomp.}/{1 10•3 gcomp.} x 100 wt.%] = 0.18 wt.%) TO
1.82 wt.% (i.e., 100mM2FDG=[{100 mmol2FDG }/{1 Lcomp.}] x [{1 mol2DG}/{1•103mmol2FDG}] x [{182.15 g2FDG}/{1 mol2FDG}] [{1 Lcomp.}/{1 10•3 gcomp.} x 100 wt.%] = 1.64 wt.%),
it would be obvious to formulate with amounts of cariogen analogue, e.g., 2-fluoro-2-deoxy-D-glucose (Dills, p. 7, par. 1), ranging from “10 mmolar to 100 mmolar” (Dills, p. 9, par. 1) corresponds to 0.18 wt.% to 1.82 wt.% per Dill’s broader disclosure.  See MPEP § 2123 [R-5] regarding the obviousness of rearranging a reference according to the teachings of that same reference.  Further in this regard, it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
Applicant further argues:
Furthermore, determination of obviousness mandates evaluation of secondary considerations, including unexpected results. See, KSR Int’l. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1735 (2007). Office personnel should consider all rebuttal arguments and evidence presented by applicants. See, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687. Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901. The data in the present application shows unexpected effects of the claimed amount of 6-deoxy-D-glucose and 2-fluoro-2-deoxy-D-glucose. Example 1 of the present application shows that despite the high degree of inhibition of bacterial growth, 0.01 % CPC, triclosan, and benzalkonium chloride have relatively mediocre biofilm inhibition efficiency. 0.01 % DL-5 hydroxyllysine HCL has significant bacterial reduction, but also has negligible biofilm inhibition. 0.01 % 2--deoxy-D--glucose is more effective as an inhibitor of biofilm formation, but still displays nearly 10% bacterial reduction. In contrast, 0.01 % 6-deoxy-D-glucose and 2-fluoro-2-deoxy-D-giucose display biofilm inhibition far greater than what would have been predicted from their bacterial reduction. 6-deoxy-D-glucose and 2-fluoro-2-deoxy-D-glucose show significantly less % bacterial reduction compared to 2-deoxy-D-glucose (1.54%, (Vfc vs 9.81 % ).  These data demonstrate that 6-deoxy-D-glucose and 2-fiuoro-2-deoxy-D-glucose in a low amount are effective and efficient inhibitors of biofilm formation and can also maintain healthy microflora. This beneficial effect of 6-deoxy-D-glucose and 2-fluoro-2-deoxy--D--glucose is well demonstrated by % biofilm inhibition efficiency (C) (%biofilm inhibition/%bacteria1 reduction x 100). % biofilm inhibition efficiency (C) of 2--deoxy-D--glucose is 311.31, whereas % biofilm inhibition efficiency (C) of 6-deoxy-D-glucose and 2-fiuoro-2-deoxy-D-glucose is 1644.81 or >>>1000, respectively. The data in Table 2 further demonstrates that D-mannosamine (2-amino-2-deoxy-D-mannosamine) shows an effective inhibition of biofilm formation but maintains healthy microflora. This beneficial effect of the claimed amount of deoxy sugar antimetabolites is not taught by Dills and Gaffar. Thus, one of skill the art would not be motivated to add the claimed amount of a deoxy sugar antimetabolite into an oral care composition with reasonable expectation that the claimed amount of a deoxy sugar antimetabolite would inhibit microbial biofilm formation and/or degrading a microbial biofilm in the oral cavity and also maintain healthy microflora (i.e., decrease bacteria by less than 5% ),[Remarks, p. 12, par. 1, cont. on p. 13]
In response: the claimed invention must be compared with the closest subject matter that exists in the prior art.  See MPEP § 716.02(e).  In the instant case, the closest prior art is Dills’ composition containing: 0.8 % 2-deoxy-D-glucose.  Dills, p. 9, par. 2.  Relatedly, Table 1 of Ex. 1, at par. [00111] of the instant published application (US 2020/0289393 A1) shows comparative data for 0.01 wt.% 2-deoxy-D-glucose as similar to 6-deoxy-D-glucose and 2-fluoro-2-deoxy-glucose in terms of % biofilm inhibition, thereby not evidencing unexpected results over the closest prior art.  With respect to the amount of 6-deoxy-D-glucose and 2-fluoro-2-deoxy-glucose, Table 1 only shows data for 0.01 wt.%, which is neither commensurate in scope (with the claimed range of 0.0005-0.7 wt.%), nor a showing of the criticality of the claimed range.  According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In order to establish unexpected results over a claimed range (where a larger range is found in the prior art), applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  MPEP § 716.02(d)(II), referencing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Further, Table 2 at par. [0120] of the instant published application shows a comparison of biofilm inhibition for 0.01 wt.% D-mannosarnine (2-amino-2-deoxy-D-mannose) versus DL-5-hydroxylysine HCl, wherein DL-5-hydroxylysine HCl is not the closest prior art.




Summary/Conclusion
Claims 1, 3-11, 13-15 and 29-33 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611